DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  
claim 8” should be changed to --The lighting circuit according to claim 1-- to avoid antecedence basis, because claim 8 cannot depend on itself.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over (Applicant Admitted Prior Art, hereinafter referred as AAPA) in view of Takatsaki (JP 2011192684 A).
Regarding claim 1, AAPA discloses a lighting circuit for a semiconductor light source (which is an automative lamp 1 having a light source 10) comprising a plurality of light-emitting elements (which are plurality of LEDs 12) coupled in series (see fig. 1 of prior art, and paragraph [0003] in the description of related prior art by AAPA), the lighting circuit comprising: 
a driving circuit (which is an LED driver 20) structured to receive an input voltage (Vin), and to supply a driving current to the semiconductor light source (10), (see fig. 1 of prior art, and paragraph [0003] in the description of related prior art by AAPA); 
a bypass circuit coupled to an element (which is a bypass control circuit 26 and a bypass switch 24) to be bypassed which is a part of the plurality of light-emitting 
AAPA does not explicitly disclose an auxiliary power supply circuit structured to supply electric power to the element to be bypassed via a line that differs from that of the driving circuit; and a judgment unit structured to judge whether or not an open-circuit fault has occurred in the element to be bypassed based on an electrical state of the auxiliary power supply circuit when the bypass circuit is set to a disabled state.
Takatsuki discloses an LED device comprising an auxiliary power supply circuit that supplies power to the bypassed element in a system, separate from the drive circuit (with reference to paragraph [0040]-[0042], fig, 1-5, etc., which is the power is supplied to the bypassed element, by a currant- detect ion circuit, and the drive circuit is configured so as to supply the drive current to the semiconductor light source due to the switch (Sw1-Swn, or Swk) turning on in a system separate from the current detection circuit, and therefore the current detection circuit corresponds to the auxiliary power supply circuit), and an assessment unit (which is current detection circuit 3-1 to 3-n, or 3-k) that assesses, oh the basis of the electrical state of the auxiliary power supply circuit when the bypass circuit is disabled, whether the bypassed element is abnormally open (see fig. 1-5, and paragraph [0010]-[0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the auxiliary power supply circuit as taught by Takatsuki structured to supply electric power to the element to be bypassed via a line that differs from that of the driving circuit; and a judgment unit structured to 
The modification provides a failure detection device capable of detecting a failure even if one LED is short-circuited or disconnected, a load formed by connecting a plurality of LEDs driven by the output voltage of a DC power supply in series (see paragraph [0004] by Takatsuki).
Regarding claim 2, APPA in view of Takatsuki discloses the lighting circuit according to claim 1, wherein, when judgment has been made that the element to be bypassed is operating normally, the bypass circuit is structured to allow it to be set to the enabled state (see paragraph [0026] by Takatsuki).
Regarding claim 3, AAPA in view of Takatsuki discloses the lighting circuit according to claim 1, wherein the judgment unit makes the judgment at a timing that is at least one from among (i) a timing before the electrical state becomes the low-voltage state in a period in which lighting is executed, and (ii) at a timing when the electrical state is the low-voltage state when lighting is started (the switch Swn is off when the current detector 3-n detects that a current is flowing through the LED unit 5-n, and the current detector 3-n is the LED unit 5 It is characterized in that it is turned on when it is detected that no current is flowing in -n. Further, the switch Swn is characterized in that it can be turned off/on in a reversible manner, see paragraph [0026] by Takatsuki); therefore, the current detection circuit can perform judgment at a timing before the electrical state becomes the low-voltage state in a period in which lighting is executed, 
Regarding claim 4, AAPA in view ofTakatsuki discloses the lighting circuit according to claim 1, wherein the auxiliary power supply circuit comprises a current-limiting element (which is a resistor R1-Rn, or Rk) provided between the element to be bypassed and an input line via which the input voltage is applied (see fig. 1-5 by Takatsuki).
Regarding claim 5, AAPA in view of Takatsuki discloses the lighting circuit according to claim 4, wherein the auxiliary power supply circuit further comprises a switch (Sw1-Swn, or Swk) between the element to be bypassed and an input line via which the input voltage is applied, such that it is coupled in series with the current-limiting element (R1-Rn, or Rk), (see fig. 1-5 by Takatsuki). 
Regarding claim 6, AAPA in view of Takatsuki discloses the lighting circuit according to claim 4, wherein, when a voltage drop across the current-limiting element is lower than a predetermined threshold, the judgment unit judges that the open-circuit fault has occurred (see paragraph [0040]-[0041], [0045], and [0058]-[0061] by Takatsuki).
Regarding claim 7, AAPA in view of Takatsuki discloses the lighting circuit according to claim 1, wherein, in a further low-voltage state, the lighting circuit is structured to suspend the driving circuit, and to be capable of turning on only the element to be bypassed by means of the auxiliary power supply circuit. It is obvious to one of ordinary skill in the art before the effective filing date of the invention was made 
Regarding claim 8, AAPA in view of Takatsuki discloses the lighting circuit according to claim 8, wherein a plurality of elements to be bypassed are provided, wherein the bypass circuit comprises a plurality of bypass switches that correspond to the plurality of elements to be bypassed, and wherein the lighting circuit comprises a plurality of auxiliary power supply circuits that correspond to the plurality of elements to be bypassed (see fig. 1 of prior art, and fig. 1, paragraph [0022]-[0024] by Takatsuki).
Regarding claim 14, AAPA discloses a lighting circuit for a semiconductor light source (which is an automative lamp 1 having a light source 10) comprising a plurality of light-emitting elements (which are plurality of LEDs 12) coupled in series (see fig. 1 of prior art, and paragraph [0003] in the description of related prior art by AAPA), the lighting circuit comprising: 
a driving circuit (which is an LED driver 20) structured to receive an input voltage (Vin), and to supply a driving current to the semiconductor light source (10), (see fig. 1 of prior art, and paragraph [0003] in the description of related prior art by AAPA); 
a bypass circuit coupled to a part of the plurality of lighting-emitting elements (which is a bypass control circuit 26 and a bypass switch 24 coupled in parallel with predetermined LED 12), and structured to be set to an enabled state when the input voltage is in a low-voltage state so as to bypass the driving current (see fig. 1 of prior art, and paragraph [0006] in the description of related prior art by AAPA).
AAPA does not explicitly disclose a current-limiting element arranged in series with the part of the plurality of the light-emitting elements, and in parallel with the driving 
Takatsuki discloses an LED device comprising a current-limiting element arranged in series with the part of the plurality of the light-emitting elements, and in parallel with the driving circuit, and the drive circuit is configured so as to supply the drive current to the semiconductor light source due to the switch Swk turning on in a system separate from the current detection circuit, and therefore the current detection circuit corresponds to the auxiliary power supply circuit, see paragraph [0041]-[0042], [0045], and [0058]-[0061]), and an assessment unit (which is current detection circuit 3-k) that assesses, oh the basis of the electrical state of the auxiliary power supply circuit when the bypass circuit is disabled, whether the bypassed element is abnormally open (see fig. 1-5, and  paragraph [0010]-[0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the current-limiting element as taught by Takatsuki arranged in series with the part of the plurality of the light-emitting elements, and in parallel with the driving circuit; and a judgment unit structured to set the bypass circuit to a disabled state, and to judge whether or not an open-circuit fault has occurred in the part of the plurality of light- emitting elements based on a voltage drop across the current- limiting element in the disabled state of the bypass circuit (see paragraph [0010]-[0065]).

Regarding claim 15, AAPA in view of Takatsuki discloses an automotive lamp comprising: a semiconductor light source comprising a plurality of light-emitting elements; and the lighting-circuit according to claim 1, structured to drive the semiconductor light source (see paragraph [0002] in the description of related prior art by AAPA).
Regarding claim 16, AAPA in view of Takatsuki discloses the automotive lamp according to claim 15, configured as an LED socket (see paragraph [0005] in the description of related prior art by AAPA).
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        09/28/2021